DETAILED ACTION

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9, line 3, “the layers” lacks antecedent basis because it is not clear if “first piece” is a new piece or the piece recited in claim 4.

Claim 9 is indefinite in that it appears to be adding an adhesive between layers of the piece of birch; however, the layers have already been bonded together in claim 4. The limitation of claim 9 cannot be determined.

Claim 10, lines 3-4, “the bonding process … towards the body” renders the claim indefinite in that it is not clear which bonding is being referenced. Claim 9 recites a bond and claim 4 recites a bond. Clarification is respectively requested.

Claim Rejections - 35 USC § 103
Claim(s) 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renneckar (US 9,908,313 B2) in view of Zhanwei -- see English translation CN201280259.

Claims 4, 7 and 9, Renneckar teaches making layered birch products. Renneckar teaches a method for producing a laminate from birch wherein layers of birch form a piece of birch. Heat is introduced into (at least partially) the piece to bond the layers together where at least one of the layers constitutes a body (c1 ¶4; c3 ¶2; c7 ¶3). Note that claim 9 is rejected in view of the rejection under 35 USC 112, second paragraph.

Renneckar does not specifically recite that the birch layers are bark. Zhanwei teaches birch bark specifically used to form a layered birch bark product.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Renneckar the use of birch bark specifically as shown by Zhanwei to be conventional and well-known in the art of making layered birch products.

Claim 5, Renneckar teaches a temperature at least 100oC and/or up to 300oC (c8 ¶3).

Claim 6, Renneckar teaches laser modification of the layers just before heat pressing wherein the laser produces heat (c3 ¶2).


Claim 10, Renneckar teaches that the pieces are made into furniture; however, Renneckar does not teach chamfering a peripheral area of a piece to form an oblique area. However, furniture cut from wood pieces are generally chamfered along the edge to create a visually appealing appearance and/or to create dovetails on the edges for placing two pieces of cut wood together more easily; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such on Renneckar. Note that claim 9 is rejected in view of the rejection under 35 USC 112, second paragraph.

Claim 11, Renneckar teaches that the pieces are made into furniture; however, Renneckar does not teach cutting to make the furniture using a heated cut. However, heat-cut of wood is well-known and conventional in the art to help make a cleaner cut; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Renneckar.



Conclusion
The amendments filed 2-11-21 have been entered and fully considered. With respect to claim 9 and the rejection under 35 USC 112, 2nd paragraph, that in claim 9, line 3, “the layers” lacks antecedent basis because it is not clear if “first piece” is a new piece or the piece recited in claim 4: in response to Applicant’s comments -- “the layers” in claim 9, line 3, could refer to the layers of claim 4 or to layers of “a first piece”. The claim does not clearly state which. Claim 9 is indefinite in that it appears to place a piece of bark between layers 12 of claim 4; however, the layers 12 of claim 4 have already been bonded together so that it is not clear what the claim requires. With respect to claim 10, more than one bonding has been recited and the claim does not clarify which bonding is being referenced. With respect to Rennecker and the limitation of claim 4 of introducing heat into the pieces of birch bark, Rennecker modifies surfaces of birch substrates using heat of a laser and then further bonds the substrates together under heat – see previously recited locations in the reference. Note also column 16, paragraphs 1-3 of Rennecker. With respect to the combination of Rennecker and Zhanwei, one skilled in the art of making products from birch bark would not eliminate the Zhanwei reference based upon the reference not using heat for bonding the layers of birch. That limitation (using heat on birch) is taught by the primary reference to Rennecker. Zhanwei is applied to demonstrate using layers of birch, in the form of bark specifically, to make layered birch products, is well-known and conventional. Zhanwei indicates the usefulness of birch bark at page 1 (English translation), paragraph 2. Zhanwei also does teach layered birch bark pieces at, for example, page 3 (English translation), lines 94 to 100.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745